                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

RUDOLF SUTER,                                   §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §
                                                §           No. 3:18-cv-2693-B-BT
UNITED STATES OF AMERICA,                       §
                                                §
       Defendant.                               §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated January 28, 2020. The Court reviewed

the proposed Findings, Conclusions and Recommendation for plain error. Finding none, the Court

accepts the Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       IT IS, THEREFORE, ORDERED that Defendant the United States’ Motion to Dismiss

(ECF No. 19) is GRANTED, and Plaintiff’s Complaint against Defendant is DISMISSED under

Rule 12(b)(3) without prejudice as to refiling in the United States Court of Federal Claims.



       SO ORDERED this 21st day of February, 2020.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE




                                                1
2
